The Office of Disciplinary Counsel ("ODC") filed formal charges against respondent, alleging that he represented to opposing parties and the court that he had the authority to implement settlement agreements on behalf of two separate clients; however, respondent did so without the knowledge, consent, or approval of those clients or of the law firm for which he worked. The ODC also alleged that respondent failed to cooperate in its investigation. Respondent now seeks to permanently resign from the practice of law in lieu of discipline. The ODC has concurred in respondent's petition.
Having considered the Petition for Permanent Resignation from the Practice of Law filed by Joshua William Christie, Louisiana Bar Roll number 34487, and the concurrence thereto filed by the ODC,
IT IS ORDERED that the request of Joshua William Christie for permanent resignation in lieu of discipline be and is hereby granted, pursuant to Supreme Court Rule XIX, § 20.1 and Rule 5.5 of the Rules of Professional Conduct.
IT IS FURTHER ORDERED that Joshua William Christie shall be permanently prohibited from practicing law in Louisiana or in any other jurisdiction in which he is admitted to the practice of law; shall be permanently prohibited from seeking readmission to the practice of law in this state or in any other jurisdiction in which he is admitted; and shall be permanently prohibited from seeking admission to the practice of law in any jurisdiction.